             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                    )
                                             )
                     Plaintiff,              )
                                             )
vs.                                          )          NO. CR-18-0125-HE
                                             )
JOSE CONTRERAS-CABRERA,                      )
                                             )
                     Defendant.              )

                                         ORDER

       Defendant Jose Contreras-Cabrera previously entered a plea of guilty to a one-count

indictment alleging violation of 8 U.S.C. § 1326(a), unlawful reentry by removed alien.

He has now moved to withdraw that guilty plea, arguing that his prior removal was

unlawful based on Pereira v. Sessions, 138 S. Ct. 2105 (2018), and that he is therefore not

guilty of the present charge. The United States has responded in opposition to the motion.

       Defendant was removed in 1992. After being found to have again entered the

country, he was deported in 2011 based on a reinstatement of the 1992 order. Defendant

contends the charging documents in his 1992 removal proceeding — an Order to Show

Cause, Notice of Hearing, and Warrant for Arrest of Alien (“Order to Show Cause”) — are

the functional equivalent of the Notice to Appear now in use. He contends those documents

were insufficient to subject him to the jurisdiction of the immigration court because they

did not include the time and date of his hearing before the Immigration Judge.

       Rule 11(d)(2)(B) allows a defendant to withdraw a plea of guilty after the court

accepts the plea, but before it imposes sentence, if “the defendant can show a fair and just
reason for requesting the withdrawal.” While the defendant bears this burden, “motions to

withdraw guilty pleas before sentencing are to be freely allowed, viewed with favor, treated

with liberality, and given a great deal of latitude.” United States v. Carr, 80 F.3d 413, 419

(10th Cir. 1996) (citation omitted). In the present circumstances, the question is essentially

whether defendant is actually innocent of the present charge, based on Pereira.

       It is less than obvious whether Pereira constitutes a jurisdictional requirement as

defendant suggests. It is also doubtful whether, given the explicitly narrow question

resolved in Pereria, it has application here where the “stop-time” rule is not involved. 1

Further, as the statute construed in Pereria was a 1997 statute, its application to a 1992

removal is questionable. However, the court concludes it is unnecessary to resolve these

issues in the present circumstances, which involve a collateral challenge to the earlier

removal proceedings.

       Title 8 U.S.C. § 1326(d) generally prohibits collateral challenges to underlying

removal proceedings. That general rule is subject to an exception where the defendant

demonstrates that “(1) the alien exhausted any administrative remedies that may have been

available to seek relief against the order; (2) the deportation proceedings at which the order

was issued improperly deprived the alien of the opportunity for judicial review; and (3) the

entry of the order was fundamentally unfair.” Id. The court concludes none of those

elements have been established here.


       1
        “The narrow question in [Pereira] lies at the intersection of [the] statutory provisions”
8 U.S.C. §§ 1229b and 1229(a) addressing “the so-called ‘stop-time rule’ set forth in §
1229b(b)(1).” Pereira, 138 S. Ct. at 2109-10.

                                               2
       There is no indication that defendant sought to exhaust administrative remedies.

Defendant argues that he was not required to do so, or to seek judicial review of the

administrative proceedings, because such acts would have been futile. But the exhaustion

of administrative remedies is statutorily required by § 1326(d) and is therefore mandatory.

Booth v. Churner, 532 U.S. 731, 741 n.6 (2001) (the Court will “not read futility or other

exceptions into statutory exhaustion requirements where Congress has provided

otherwise.”).

       Defendant has also shown no basis for concluding that his right of judicial review

was impeded in some way. To the contrary, it appears clear that he waived any further

judicial review.

       Defendant has also not shown that his removal proceedings were fundamentally

unfair. The record indicates that defendant knew of the date and time of his hearing, and

that he appeared at it. There is thus no basis for concluding that he was prejudiced by any

technical or other deficiency that may have existed as to the notices and other documents

which commenced the proceeding.

       As no basis for a successful collateral attack on the underlying removal proceeding

has been shown and no basis for a suggestion of factual innocence has been otherwise

established, the court concludes no persuasive basis for withdrawing his guilty plea has

been shown. Defendant’s Motion to Withdraw Guilty Plea [Doc. # 26] is therefore

DENIED.




                                            3
IT IS SO ORDERED.

Dated this 11th day of October, 2018.




                                    4
